ITEMID: 001-88375
LANGUAGEISOCODE: ENG
RESPONDENT: RUS
BRANCH: CHAMBER
DATE: 2008
DOCNAME: CASE OF FOKIN v. RUSSIA
IMPORTANCE: 4
CONCLUSION: Violation of Article 6 - Right to a fair trial
JUDGES: Anatoly Kovler;Christos Rozakis;Dean Spielmann;Elisabeth Steiner;George Nicolaou;Giorgio Malinverni;Sverre Erik Jebens
TEXT: 4. The applicant was born in 1961 and lives in Insar, Republic of Mordoviya.
5. On 20 April 1999 the applicant was dismissed from his job as a security guard in a private company. He sued his former employer for reinstatement, payment of wage arrears and compensation for non-pecuniary damage.
6. On 19 November 1999 the Insarskiy District Court of the Republic of Mordoviya granted his claim in part and ordered his reinstatement in the job. This judgment was reversed on appeal by the Supreme Court of the Republic of Mordoviya, which remitted the case for fresh examination by the first-instance court.
7. On 9 January 2001 the Insarskiy District Court of the Republic of Mordoviya found the applicant’s dismissal justified and rejected the claims in full.
8. The applicant filed his statement of appeal on 18 January 2001. According to him, in the following months he regularly enquired with the court secretariat about the state of proceedings in his case but was informed each time that the date of the appeal hearing had not yet been fixed.
9. According to the Government, on 1 February 2001 the applicant was notified about the pending appeal hearing in his case. The applicant contested that he had received any notification.
10. In June 2001 the applicant went to the court in person and found out that the appeal hearing in his case had already taken place on 13 February 2001. He learned that his claim had been dismissed at the final instance.
11. After that, on 14 June 2001 the applicant received the appeal decision of the Supreme Court of the Republic of Mordoviya, which, inter alia, read as follows: “At the [appeal] hearing Mr Fokin maintained his claims and asked the court to grant them”. The decision also indicated that the other party to the proceedings was present at the hearing and maintained its objections to the claim.
12. The RSFSR Code of Civil Procedure of 11 June 1964 (in force at the material time):
“Parties and their representatives are to be notified with court summonses of the date and place of a court hearing or certain procedural actions ...
A summons is to be served on parties and their representatives in such a way that they have enough time to appear at a hearing and prepare their case ...
Where necessary, parties and their representatives ... may be summonsed by a phone call or a telegram.”
“Summonses are to be sent by mail or by courier. The time when a summons was served on an addressee is to be recorded on the summons and its copy, which is to be returned to the court ...”
“A summons is to be served on a person against his/her signature made on a copy of the summons, which is to be returned to the court ...”
“A civil case is to be heard in a court session with mandatory notification to all parties to the case ...”
“If a party to the case fails to appear and there is no evidence that the party was duly summonsed, the hearing is to be adjourned ...”
VIOLATED_ARTICLES: 6
